Order entered October 7, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00664-CV

                IN THE MATTER OF J.H.D., A JUVENILE

              On Appeal from the 417th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 417-70487-2019

                                   ORDER

      Before the Court is appellant’s October 6, 2022 motion for an extension of

time to file his brief on the merits. We GRANT the motion and extend the time to

Monday, November 7, 2022.


                                           /s/   BILL PEDERSEN, III
                                                 JUSTICE